Title: Thomas Jefferson to Thomas Mann Randolph, 10 April 1820
From: Jefferson, Thomas
To: Randolph, Thomas Mann


					
						Sir
						
							Monticello
							Apr. 10. 20.
						
					
					I duly recieved the resolution of the President & Directors of the Literary fund of Mar. 25. proposing to lend to the Visitors of the University of Virginia the sum of 40,000.D. on the pledge of their annuity of 15,000 D for the repayment of the principal in by five equal & annual instalments, beginning 3. years after the date of the loan; and of the regular payment of interest in the mean time: and I laid the same before the board of Visitors at their late meeting on the 3d instant. they have instructed me to accept the same, and to execute the pledge in the form prepared by the Attorney General: but, at the same time to represent to the President and Directors that, by an Estimate prepared by their Proctor they find that the completion of the whole buildings necessary for opening the University can be effected by the sum of 93,600.D. that the loan authorised of 60,000 D. with their annuity for 3. years (after payment of interest) would make up this sum, and accomplish this important object by the end of the year 1822. their annuity would then be free for reimbursing the principal borrowed. but this would require the consent of the President and Directors to postpone the commencement of the instalments one year longer than they have proposed, to wit, for 4. instead of 3. years, from the date of the loan. this modification therefore of the terms proposed, I am instructed to submit to the consideration of the President and Directors; and for that reason I have left blanks in the instrument inclosed, for the term of commencement, to be filled with that of 3. or 4. years, as they shall decide. without this indulgence the buildings cannot be compleated until 8. years after the date of the loan.
					I am further authorised to say that the Visitors would prefer obtaining the remaining 20,000.D. from the Literary fund rather than any other and at such times as may suit the convenience of that fund. I tender to yourself and the board the assurance of my high consideration
					
						
							Th: Jefferson
						
					
				